Name: Commission Regulation (EEC) No 901/88 of 5 April 1988 amending Regulation (EEC) No 3938/87 as regards certain coefficients to be applied for milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 89/20 Official Journal of the European Communities 6. 4. 88 COMMISSION REGULATION (EEC) No 901/88 of 5 April 1988 amending Regulation (EEC) No 3938/87 as regards certain coefficients to be applied for milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Article 12 thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEG) No 1677/85 were established by Commission Regulation (EEC) No 3938/87 of 23 December 1987 fixing the monetary compensatory amounts applicable in the agricultural sector and certain coefficients and rates required for their applciation (3), as last amended by Regulation (EEC) No 888/88 (4) ; Whereas recently the sale prices by tender under Commission Regulation (EEC) No 262/79 of 12 February 1979 on the sale of butter at reduced prices for use in the manufacture of pastry products, ice-cream and other foodstuffs (*), as last amended by Regulation (EEC) No 222/88 (*), and Commission Regulation (EEC) No 2409/86 of 30 July 1986 on the sale of intervention butter intended for incorporation in compound feedingstuffs f), as last amended by Regulation (EEC) No 25/88 (*), have been increased and the aid granted under Commission Regulation (EEC) No 1932/81 of 13 July 1981 on the granting of aid for butter and concentrated butter for use in the manufacture of pastry products, ice-cream and other foodstuffs Q, as last amended by Regulation (EEC) No 222/86, has been reduced ; whereas the coefficients applicable for the calculation of the MCAs for the relevant products should be adapted accordingly ; Whereas the references to Commission Regulation (EEC) No 442/84 of 21 February 1984 on the granting of aid for butter from private storage for use in the manufacture of pastry products, ice-cream and other foodstuffs and amending Regulation (EEC) No 1245/83 (10), repealed by / Regulation (EEC) No 3753/87 (n) and Commission Regulation (EEC) No 2262/87 of 29 July 1987 laying down rules applying to the export of intervention butter for social use in developing countries (12), as last amended by Regulation (EEC) No 3089/87 (13), can be deleted as these regulations no longer apply ; (&gt;} OJ No L 164, 24. 6. 1985, p. 6. O OJ No L 182, 3. 7. 1987, p. 1 . 0 OJ No L 372, 31 . 12. 1987, p. 1 . Ã  OJ No L 88, 1 . 4. 1988, p. 7. 0 OJ No L 41 , 16. 2. 1979, p. 1 . ( «) OJ No L 28, 1 . 2. 1988, p. 1 . f) OJ No L 208, 31 . 7. 1986, p. 29. C) OJ No L 4, 7. 1 . 1988, p. 11 . 0 OJ No L 191 , 14. 7. 1981 , p. 6. (10) OJ No L 52, 23. 2. 1984, p. 12. ('") OJ No L 353, 16. 12. 1987, p. 14. ('*) OJ No L 208, 30. 7. 1987, p. 18 . H OJ No L 293, 16. 10. 1987, p. 37. , 6. 4. 88 Official Journal of the European Communities No L 89/21 Whereas, also, the coefficients for the calculation of monetary compensatory amounts for products coming under Commission Regulation (EEC) No 3143/85 of 11 November 1985 on the sale at reduced prices of intervention butter intended for direct consumption in the form of concentrated butter (l), as last amended by Regulation (EEC) No 1807/87 (2), was based on the intervention price minus 5 % and on the aid granted ; whereas it is the real price, derived from the grant of the aid based on the intervention price without deduction, that should be taken as the basis ; whereas the coefficients applicable for the relevant products should be corrected accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3938/87 is hereby amended as follows : 1 . In the table in part 5 of Annex I, the amounts coming under heading 0405 of the combined nomenclature are replaced by the following amounts : ¢ Positive Negative 'CN code Table Additional code Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal I |1IlIl DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Bsc Il - 100 kg - 0405 6 7118   3,771    4120 12,15 2 783,1 1353  6 7119   3,866   4 223 12,46 2 852,7 1386  6 7134 II   8,650   9 451 27,88 6 383,8 3,103 -  6 7138   8,867   9 687 28,57 6 543,4 3,180  6 7139 Il   13,176   14 396 42,46 9 723,6 4,726  l 6 7154 Il  ¢  13,505   14 756 43,52 9 966,7 4,844  6 7158 \ 14,31 16,13 30,711   3 181 25,45 8 981,1 2,009 1 306,21 6 7159 14,67 16,53 31,478   3 261 26,08 9 205,7 2,059 1 338,87 1 6 7174 l   0,684   747 2,20 504,4 0,245  6 7178 l   0,701   765 2,26 517,1 0,251  l 6 7189 \   23,570   25 752 75,95 17 394,7 8,454  6 7193 l   24,160 '   26 396 77,85 17 829,5 8,666  6 7194 l \ b x coef 6 7197 I b x coef b x coef b x coef b x coef b x coef b x coef b x coef b x coef b x coef  6 7198 I  bx coef 6 7199 I b x coef b x coef b x coef b x coef b x coef b X coef b x coef b x coef b x coef  6 7214 I          b x coef 6 7218 I b x coef b x coef b x coef b x coef b x coef b x coef b x coef b x coef b x coef  6 7219 I b x coef b x coef b x coef b x coef b x coef b x coef b x coef b x coef b x coef  6 7222 I   b x coef 6 7223 I b x coef b x coef b x coef b x coef b x coef b x coef b x coef b x coef b x coef  6 7225 \ b b b b b b b b b b' o OJ No L 298, 12. 11 . 1985, p. 9. 0 OJ No L 170, 30. 6. 1987, p. 20. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 6 April 1988. ^ Should the monetary gap in one or more Member States be altered between the time of publican tion of this Regulation in the Official Journal of the European Communities and the date of application, the compensatory amounts shown at Article 1 (1 ) shall be adapted accordingly. No L 89/22 Official Journal of the European Communities 6. 4. 88 2. In the appendix to Annex I, Additional Codes, Table 6 is replaced is replaced by the following table : TABLE 6 CN code Description 0405  Of a fat content by weight : Where the product is subject to the measures provided for in Regulations (EEC) : * \ (EEC) No 3143/85 : (EEC) No 262/79 and (EEC) No 1932/81 (EEC) No 765/86 : (EEC) No 2409/86 : Other : Formula A, C or D products : Formula B products : \ 80 % or more but less than 82 % : 71747118 7134 7139 7158 7189 - - 82 % or more but not exceeding 85 % : 7119 7138 7154 7159 7178 7193 Less than 80 % ; exceeding 85 % : For these products the monetary compensatory amount applicable is the amount indicated per % milkfat (see b) mul ­ tiplied by the percentage milkfat content per 100 kg product and by the following coefficients where the product is subject to measures provided for in Regulation (EEC) : (EEC) No 3143/85 : (EEC) No 262/79 and (EEC) No 1932/81 : (EEC) No 765/86 (coef ­ ficient : 0,67): (EEC) No 2409/86 : Other : In Spain (coef ­ ficient : 0,235) : In an ­ other Member State (coef ­ ficient : 0,160): Formula A, C or D products : Formula B products : In Spain (coef ­ ficient : 0,335) : In an ­ other Member State (coef ­ ficient : 0367): In Spain (coef ­ ficient : 0,509) : In an ­ other Member State (coef ­ ficient : 0,559) : In Spain (coef ­ ficient : 0,026) : In an ­ other Member State (coef ­ ficient : 0,029) ll 7194 7197 7198 7199 7214 7218 7219 7222 7223 7225' 6. 4. 88 Official Journal of the European Communities No L 89/23 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 April 1988 . For the Commission Frans ANDRIESSEN Vice-President